Cite as: 589 U. S. ____ (2019)            1

                  Statement of KAVANAUGH, J.

SUPREME COURT OF THE UNITED STATES
         RONALD W. PAUL v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
            No. 17–8830. Decided November 25, 2019

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE KAVANAUGH respecting the denial
of certiorari.
   I agree with the denial of certiorari because this case ul-
timately raises the same statutory interpretation issue that
the Court resolved last Term in Gundy v. United States, 588
U. S. ___ (2019). I write separately because JUSTICE
GORSUCH’s scholarly analysis of the Constitution’s nondele-
gation doctrine in his Gundy dissent may warrant further
consideration in future cases. JUSTICE GORSUCH’s opinion
built on views expressed by then-Justice Rehnquist some 40
years ago in Industrial Union Dept., AFL–CIO v. American
Petroleum Institute, 448 U.S. 607, 685–686 (1980)
(Rehnquist, J., concurring in judgment). In that case, Jus-
tice Rehnquist opined that major national policy decisions
must be made by Congress and the President in the legisla-
tive process, not delegated by Congress to the Executive
Branch.
   In the wake of Justice Rehnquist’s opinion, the Court has
not adopted a nondelegation principle for major questions.
But the Court has applied a closely related statutory inter-
pretation doctrine: In order for an executive or independent
agency to exercise regulatory authority over a major policy
question of great economic and political importance, Con-
gress must either: (i) expressly and specifically decide the
major policy question itself and delegate to the agency the
authority to regulate and enforce; or (ii) expressly and spe-
cifically delegate to the agency the authority both to decide
2                 PAUL v. UNITED STATES

                  Statement of KAVANAUGH, J.

the major policy question and to regulate and enforce. See,
e.g., Utility Air Regulatory Group v. EPA, 573 U.S. 302
(2014); FDA v. Brown & Williamson Tobacco Corp., 529
U.S. 120 (2000); MCI Telecommunications Corp. v. Ameri-
can Telephone & Telegraph Co., 512 U.S. 218 (1994);
Breyer, Judicial Review of Questions of Law and Policy, 38
Admin. L. Rev. 363, 370 (1986).
   The opinions of Justice Rehnquist and JUSTICE GORSUCH
would not allow that second category—congressional dele-
gations to agencies of authority to decide major policy ques-
tions—even if Congress expressly and specifically delegates
that authority. Under their approach, Congress could del-
egate to agencies the authority to decide less-major or fill-
up-the-details decisions.
   Like Justice Rehnquist’s opinion 40 years ago, JUSTICE
GORSUCH’s thoughtful Gundy opinion raised important
points that may warrant further consideration in future
cases.